EXHIBIT 10.3


April 20, 2006




Highbury Financial Inc.
535 Madison Avenue, 19th Floor
New York, New York 10022
Attention: Richard Foote
Fax: (212) 688-2343
 

 
Re:
Side Letter Agreement - River Road / Non-Compete Amendment and Assets Under
Management



Dear Mr. Foote:
 
Reference is made to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of April 20, 2006 (the “Effective Date”), made by and
among Highbury Financial Inc., a Delaware corporation, Aston Asset Management
LLC, a Delaware limited liability company (collectively, the “Purchaser”), ABN
AMRO Asset Management Holdings, Inc., a Delaware corporation , ABN AMRO
Investment Fund Services, Inc., a Delaware corporation , ABN AMRO Asset
Management, Inc., an Illinois corporation , Montag & Caldwell, Inc., a Georgia
corporation , Tamro Capital Partners LLC, a Delaware limited liability company ,
Veredus Asset Management LLC, a Kentucky limited liability company , and River
Road Asset Management, LLC (“River Road”), a Delaware limited liability company
. Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such term in the Purchase Agreement.
 
As a condition to River Road entering into the Purchase Agreement, Purchaser and
River Road hereby agree as follows:
 
1.    Notwithstanding Section 5.4 of the Purchase Agreement to the contrary,
River Road shall not be restricted by such Section 5.4 from engaging in any and
all activities, business, investment or otherwise, including advisory or
sub-advisory of mutual funds, provided that, for a period of five years
following the Closing Date, or such earlier date that a given River Road Target
Fund is no longer generally available to investors or such earlier date that
River Road is terminated as sub-advisor to a given River Road Target Fund, River
Road shall not, directly or indirectly: (i) sponsor or own a Mutual Fund managed
in a similar style to the River Road Small Cap Value or the River Road Dynamic
Equity Income strategies; or (ii) use or permit the use of any Retained Names &
Marks with respect to any single manager Mutual Fund managed in a similar style
to the River Road Small Cap Value or the River Road Dynamic Equity Income
strategies (other than in connection with the Target Funds).
 

--------------------------------------------------------------------------------




2.    Notwithstanding Section 5.5 of the Purchase Agreement, Purchaser agrees
not to solicit or hire any employees of River Road during the period commencing
on the date hereof and ending on the earlier of the fifth anniversary of the
Closing Date or the termination of the Purchase Agreement in accordance with its
terms.


3.    River Road shall not be subject to the obligations of Section 4.13 of the
Purchase Agreement.


4.    Notwithstanding Sections 4.10 and 5.6(a), River Road, its Affiliates,
owners, directors and officers shall be permitted to purchase or sell an
interest in River Road (a “River Road Transaction”), regardless of whether such
sale or purchase results, or is deemed to result, in a “change of control” of
River Road and whether structured as a sale or transfer of membership interests,
a merger or otherwise; provided that (x) the consummation of a River Road
Transaction does not (i) result in the transfer (other than a deemed transfer)
of any of the Acquired Assets, (ii) result in the termination of any Subadvisory
Agreement to which River Road is a party or otherwise result in an inability of
River Road to serve as an adviser of the Target Funds which it advises, at any
time prior the first to occur of the Closing and termination of the Purchase
Agreement or a sub-adviser of any such Target Funds following the Closing or
(iii) otherwise result in the inability of River Road (or to the extent
applicable, such acquiring party) to complete the transactions contemplated by,
and comply with the provisions of the Purchase Agreement and the Investment
Subadvisory Agreement between Purchaser and River Road and (y) the acquiring
party in the River Road Transaction agrees in writing with Purchaser that River
Road (and to the extent applicable, such acquiring party) shall continue to be
bound by the Purchase Agreement. Furthermore, notwithstanding the provisions of
Section 5.6(a), except as otherwise required by law, the consummation of a River
Road Transaction which complies with the provisos set forth in the preceding
sentence shall not constitute a basis for termination of the Investment
Subadvisory Agreement to which it will be a party or a breach thereunder.
 
This letter agreement shall constitute the binding and enforceable obligation of
Purchaser and River Road and is not superseded or replaced by the terms of the
Purchase Agreement or any other agreement entered into in connection with the
Purchase Agreement. The provisions in this letter agreement shall be effective
upon the Effective Date and if the Closing does not occur for any reason, or the
Purchase Agreement is terminated in accordance with its terms, this letter
agreement shall also be automatically terminated contemporaneously therewith,
and shall be null and void and of no legal effect, such that neither party shall
have any obligations hereunder. This letter agreement shall be binding upon the
parties to this letter agreement and their successors and assigns; provided,
that this letter agreement shall automatically terminate in the event that (i)
any other Seller or Affiliate of any other Seller becomes the successor to River
Road (other than a direct or indirect wholly owned subsidiary of River Road),
(ii) any other Seller or any Affiliate of any other Seller becomes the owner of
in excess of 55% of the outstanding equity interests in River Road or (iii) in
the event of any assignment hereof to any other Seller or Affiliate of any other
Seller..


This letter agreement shall be governed by the laws of the State of New York,
without regard to its conflicts of law rules.
 

--------------------------------------------------------------------------------



If the foregoing accurately reflects the agreement, please execute one copy of
this letter agreement and return it to us, whereupon this letter agreement shall
become a binding agreement between the parties.


 
RIVER ROAD ASSET MANAGEMENT, LLC
 
By: /s/ R. Andrew Beck
Name: R. Andrew Beck
Title: President
 
 
Acknowledged and Accepted:
 
ASTON ASSET MANAGEMENT LLC
 
By: Highbury Financial Inc.
Its: Managing Member
By: /s/ Richard S. Foote
Name: Richard S. Foote
Title: President and Chief Executive Officer

 
HIGHBURY FINANCIAL INC.
 
By:      /s/ Richard S. Foote

--------------------------------------------------------------------------------

Name: Richard S. Foote
Title:   President and Chief Executive Officer
 
Side Letter Agreement - River Road - Non-Compete
 

--------------------------------------------------------------------------------


 